Citation Nr: 0207666	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-20 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome, median and ulnar neuropathy, claimed as weakness in 
the right hand, secondary to service-connected disability of 
residuals of injury of the right scapula. 



(The issue of entitlement to an increased rating for service-
connected disability of residuals of injury of the right 
scapula will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1954 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for right carpal tunnel syndrome, claimed as 
weakness in the right hand, secondary to service-connected 
disability of residuals of injury of the right scapula.  The 
veteran entered notice of disagreement with this decision in 
August 2000; the RO issued a statement of the case in 
September 2000; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in October 2000. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the secondary service 
connection claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
a VA medical examination in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The competent medical evidence demonstrates that the 
veteran's symptoms of right hand weakness and numbness 
diagnosed as right carpal tunnel syndrome and median and 
ulnar neuropathy are not etiologically related to his 
service-connected of residuals of injury to the right 
scapula.  


CONCLUSION OF LAW

The veteran's right carpal tunnel syndrome and median and 
ulnar neuropathy, claimed as weakness in the right hand, are 
not related to his service-connected disability of residuals 
of injury of the right scapula.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, supplemental 
statement of the case, and a September 2001 letter, the RO 
advised the veteran of what must be demonstrated to establish 
secondary service connection for carpal tunnel syndrome or 
median and ulnar neuropathy, claimed as weakness in the right 
hand.  The September 2001 letter specifically discussed the 
veteran's claim and advised him that he should submit medical 
evidence of a nexus between his current right hand disability 
and his service-connected disability, and requested him to 
tell VA about any information or evidence that he wanted VA 
to try to get for him.  The letter explained the VA's duty to 
assist.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim, and the 
appellant has not identified any additional treatment records 
or other evidence which has not been obtained.  The appellant 
was afforded a personal hearing in February 2002 before the 
undersigned member of the Board, sitting at Cleveland, Ohio.  
At that hearing, the undersigned Board member specifically 
advised the veteran that the Board would hold the record open 
for 60 days to permit him to contact a private physician whom 
the veteran asserted had offered a secondary medical nexus 
opinion.  A June 2002 Report of Contact with the veteran's 
representative reflects that the veteran reported that he had 
called his physician several times and he had not returned 
his call.  In view of the veteran's efforts, it does not 
appear that there is additional evidence to obtain so that 
further development to contact this physician is not 
warranted.  In addition, a  VA examination was conducted in 
July 1998, which included a medical nexus opinion regarding 
the relationship between diagnosed carpal tunnel syndrome and 
the veteran's service-connected disability of residuals of 
injury of the right scapula.  The medical record appears to 
be complete.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

VA regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists, and (2) the current disability 
was either (a) caused, or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995). 

In this veteran's case, service connection has been 
established for the disability of residuals of injury of the 
right scapula.  The veteran contends that he now has carpal 
tunnel syndrome or median and ulnar neuropathy, manifested by 
weakness and numbness, which is etiologically related to his 
service-connected residuals of injury of the right scapula.  

In the August 2000 rating decision on appeal, the RO denied 
as not being well grounded the veteran's January 1999 claim 
for service connection for right carpal tunnel syndrome, 
claimed as weakness in the right hand as secondary to 
service-connected disability of residuals of injury of the 
right scapula.  The Board finds that the veteran was not 
prejudiced by the RO's initial determination that the claim 
was not well grounded, since the September 2000 statement of 
the case properly informed the veteran of the applicable laws 
and regulations regarding a secondary service connection 
claim, and the September 2001 supplemental statement of the 
case, following the RO September 2001 notification letter, 
addressed the secondary service connection claim on the 
merits.  The veteran was also afforded a personal hearing in 
February 2002 before the undersigned Board member, sitting at 
Cleveland, Ohio, where the veteran addressed the issue on the 
merits, and the veteran and his representative at all times 
addressed the issue of entitlement to service connection on 
the merits so were not misled into addressing the question of 
whether the claim was well grounded.  For these reasons, the 
Board finds that the veteran has not been prejudiced by the 
issuance of the RO rating decision nor by the Board's current 
decision on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).   
 
After a review of the evidence of record, the Board finds 
that the weight of the competent medical evidence of record 
demonstrates that the veteran's currently diagnosed right 
carpal tunnel syndrome or median and ulnar neuropathy, and 
any weakness or numbness associated with them, are not 
etiologically related to the veteran's service-connected 
residuals of injury of the right scapula.  The evidence 
weighing against the veteran's claim includes a July 1998 VA 
compensation examination report which reflects a diagnosis of 
severe right carpal tunnel syndrome which was "most likely 
not related to the shoulder injury which [the veteran] had in 
service."  The more recent VA examination conducted in April 
2001 determined that a diagnosis of carpal tunnel syndrome 
was unlikely, but found some evidence of peripheral 
neuropathy on the right.  The April 2001 VA examination did 
not relate any of the right hand clinical or neurological 
findings, including weakness or numbness, indicated to be 
right peripheral neuropathy, to the veteran's service-
connected residuals of injury of the right scapula.  

The evidence weighing in support of the veteran's secondary 
service connection claim includes his lay submissions and 
personal hearing testimony, but does not include a medical 
nexus opinion relating the claimed right hand weakness and 
numbness, diagnosed as carpal tunnel syndrome or median and 
ulnar neuropathy, to his service-connected residuals of 
injury of the right scapula.  While the veteran has asserted 
that a doctor said that his right hand symptoms were related 
to his service-connected residuals of injury to the right 
scapula, he has not provided such a medical opinion and was 
given the opportunity to submit it following his personal 
hearing.  Standing alone the veteran's assertions are not 
sufficient.  The United States Court of Appeals for Veterans 
Claims has held that such a veteran's account, "filtered as 
it [is] through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Further development is not 
needed, however, because as discussed above, the VA did 
obtain a medical opinion that the veteran's carpal tunnel 
syndrome was not related to his shoulder disorder.

In reaching its decision, the Board has considered the 
veteran's written submissions and personal hearing testimony.  
At the February 2002 personal hearing before the undersigned 
member of the Board, the veteran's relevant testimony on the 
secondary service connection issue included the following: he 
had right hand problems, including numbness and weakness, 
during service soon after the in-service shoulder injury; he 
had retired as an ironworker after 42 years, work which 
involved holding a welder with the right hand; he did not 
have any complaints or treatment for the right hand within 
one year of service separation, and did not remember when 
after service the right hand symptoms began; he did not have 
any intercurrent shoulder injuries; and his workers' 
compensation claim injury dealt with the esophagus and not 
the right shoulder or right hand.  While the veteran is 
competent to report and describe to medical professionals 
symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and a service-connected disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As there is medical nexus opinion 
evidence weighing against the veteran's secondary service 
connection claim, and no favorable medical nexus opinion 
evidence of record to demonstrate that the veteran's right 
hand weakness and numbness, whether diagnosed as carpal 
tunnel syndrome or median and ulnar neuropathy, is 
etiologically related to his service-connected right shoulder 
injury, the Board finds that the preponderance of the 
evidence is against the veteran's claim for secondary service 
connection.  For these reasons, the Board must find that the 
veteran's right carpal tunnel syndrome, and median and ulnar 
neuropathy, claimed as weakness in the right hand, are not 
related to his service-connected disability of residuals of 
injury of the right scapula.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
service connection issue on appeal.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not 

demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102. 


ORDER

An appeal for service connection for right carpal tunnel 
syndrome, median and ulnar neuropathy, claimed as weakness in 
the right hand, secondary to service-connected disability of 
residuals of injury of the right scapula, is denied. 


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

